DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 1/4/2021 is acknowledged.
No claims have been withdrawn as the applicant has amended all claims to read on species V.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, 7-12, 17-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dechmann (1,556,765).
Regarding claim 2, Dechmann shows a spray head (4) for a faucet, the spray head comprising: a body (4) configured to receive water; and a plurality of nozzles (5) on or in the body, wherein the plurality of nozzles is configured to receive and discharge the water in a plurality of nonintersecting streams (streams a do not intersect) that together form a spray pattern having  a dotted zigzag shape at a focal distance from the 
Regarding claim 3, wherein the plurality of nozzles is arranged having a shape that is different than the dotted zigzag shape of the spray pattern (fig 1 and 3 the dots are at a different shape that nozzle 5).  
Regarding claim 7,  the plurality of nozzles are fixed relative to the body (fig 1).  
Regarding claim 8,  the plurality of nozzles are arranged about a center axis that extends from the body to a plane disposed at the focal distance (fig 1); the spray pattern is formed along the plane; and the center axis is separated from each of the plurality of nonintersecting streams (this is true if the center nozzle 5 is not included in the “plurality of nozzles).
Regarding claim 9, Dechmann shows a spray head (4), comprising: a body (4) configured to receive water; and a first plurality of nozzles (5, not including the center nozzle 5) fixed relative to the body in a circular pattern and configured to discharge the water into a first spray pattern (a) forming a  shape that is not a circle at a focal distance from the body (the shape is a cross or zigzag at dots a).  
Regarding claim 10, the shape comprises a plurality of dots (a).
Regarding claim 11,  the first spray pattern forms a zigzag shape (a, fig 1) and each dot of the plurality of dots does not intersect any other dot at the focal distance (fig 1).  
Regarding claim 12, the shape comprises at least three nonintersecting dots (fig 1).  

Regarding claim 18, the plurality of nozzles is arranged on the body having a shape that is different than the dotted zigzag shape of the spray pattern (fig 2, 1).
Regarding claim 19, the shape that the plurality of nozzles is arranged on the body is circular (if the center nozzle 5 is excluded), and -4- 4811-0631-9824Atty. Dkt. No.: 046150-4342 each nozzle of the plurality of nozzles is substantially the same distance from a center point of the circular shape (fig 2).
Regarding claim 21,  the spray pattern comprises a plurality of dots (a), and each dot of the plurality of dots does not intersect any other dot at the focal distance fig 1).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 4-6 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosio (8,727,241) in view of Dechmann (1,556,765).
Regarding claims 4 and 5, Bosio teaches a spray head (1) that  further comprising an actuator (12) operatively coupled to the body for selectively controlling a flow of the water to the plurality of nozzles (outlets to 10a and 10b), such that the water is directed to only the plurality of nozzles in a position of the actuator (fig 3), wherein the shape that the plurality of nozzles is arranged on the body is nonlinear (circular), 
but fails to disclose wherein the plurality of nozzles is configured to receive and discharge the water in a plurality of nonintersecting streams that together form a spray pattern having a dotted zigzag shape at a focal distance from the body.
However, Dechmann shows a spray head (4) for a faucet, the spray head comprising: a body (4) configured to receive water; and a plurality of nozzles (5) on or in the body, wherein the plurality of nozzles is configured to receive and discharge the water in a plurality of nonintersecting streams (streams a do not intersect) that together form a spray pattern having  a dotted zigzag shape at a focal distance from the body (fig 1. The focal distance is from the nozzle 5 to point a. at point a the dots from a zig zag shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to replace the outer nozzle (10a and b) of Bosio with the outer nozzles of Dechmann in order to spray a  more concentrated spray pattern as taught by Dechmann (page 2, lines 5-9).
Regarding claim 6,  wherein each nozzle of the plurality of nozzles is substantially the same distance from a center point of the circular shape (Fig 1 Dechmann),-2-4811-0631-9824Atty. Dkt. No.: 046150-4342 and the water is selectively shut off from flowing to the plurality of nozzles in a second position of the actuator (Bosio).  
Regarding claim 13, the above combination shows that the spray head is part of a kitchen faucet that further comprises a spout (4 Bosio) and a hose (3 Bosio) that fluidly connects an inlet of the body to a water supply; and the spray head is detachably coupled to the spout (fig 1, Bosio).  
Regarding claim 14,  further comprising- a second plurality of nozzles (9 Bosio), which is configured to discharge the water into a second spray pattern (fig 2), and an actuator (12 Bosio) operatively coupled to the body for controlling a flow of the water to the first plurality of nozzles in a first position and to the second plurality of nozzles in a second position.
Regarding claim 15, wherein the water is selectively shut off from flowing to the second plurality of nozzles in the first position of the actuator (fig 3).
Regarding claim 16, wherein the water is selectively shut off from flowing to the first plurality of nozzles in the second position of the actuator (fig 2).
Regarding claim 20, the above combination shows an actuator (12 Bosio) configured to control a flow of the water to the plurality of nozzles, such that the water is directed to only the plurality of nozzles in a first position of the actuator (fig 3 Bosio).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/10/2021